                                            Case 3:20-cv-01260-SI Document 91 Filed 05/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELECTRICAL WORKERS PENSION                         Case No. 20-cv-01260-SI
                                         FUND, LOCAL 103, I.B.E.W., et al.,
                                   8
                                                        Plaintiffs,                         ORDER DENYING STIPULATION
                                   9                                                        AND SETTING PAGE LIMITS AND
                                                 v.                                         BRIEFING SCHEDULE FOR
                                  10                                                        DEFENDANTS' SECOND MOTION TO
                                         HP INC., et al.,                                   DISMISS
                                  11
                                                        Defendants.                         Re: Dkt. No. 90
                                  12
Northern District of California
 United States District Court




                                  13          On May 3, 2021, plaintiffs filed a second amended complaint (“SAC”). Dkt. No. 89. On

                                  14   May 11, 2021, the parties filed a stipulation requesting the following page limits and scheduling for

                                  15   defendant’s motion to dismiss the SAC:
                                                 • Defendants’ motion to dismiss: 50 pages for multiple memoranda or 45 pages for
                                  16
                                                     consolidated memorandum no later than June 11, 2021
                                  17             • Plaintiffs’ opposition: 50 pages for multiple memoranda or 45 pages for consolidated
                                                     memorandum no later than July 23, 2021
                                  18             • Defendants’ reply: 25 pages no later than August 13, 2021
                                  19          After considering the parties’ arguments, the Court hereby DENIES the parties’ stipulation.

                                  20   On March 19, 2021, the Court granted defendants’ motion to dismiss plaintiffs’ first amended

                                  21   complaint (“FAC”). Dkt. No. 83. In the order, the Court specified its concerns regarding the FAC’s

                                  22   pleading of falsity and scienter. The Court encourages the parties to address the Court’s concerns

                                  23   and finds briefing on defendants’ second motion to dismiss will improve with brevity.

                                  24          Accordingly, the parties will follow the following page limits and briefing schedule for

                                  25   defendants’ second motion to dismiss:
                                                 • Defendants’ motion to dismiss: 40 pages for multiple memoranda or 35 pages for
                                  26                 consolidated memorandum no later than June 4, 2021
                                  27             • Plaintiffs’ opposition: 40 pages for multiple memoranda or 35 pages for consolidated
                                                     memorandum no later than June 25, 2021
                                  28             • Defendants’ reply: 20 pages no later than July 9, 2021
                                           Case 3:20-cv-01260-SI Document 91 Filed 05/13/21 Page 2 of 2




                                   1         A hearing on defendants’ second motion to dismiss will be on July 30, 2021 at 10 am.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 13, 2021

                                   4                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
